DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant amended claim 10, the method claim, to include all features of claim 1, the apparatus claim, thus, the examiner is withdrawing the restriction requirement mailed on 7/1/2019. Claims 10-15 will be examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 & 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claims 12 & 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,10-12,16,17 are rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al. (US 20140259909 A1).
 	For claim 1, Noordegraaf et al. teach a self-supporting plug structure configured germinating seeds and plant growth and which structure comprises a growth medium constituted of a plurality of singular constituents (para. 0031,0032) , where each of the singular constituents are bonded to at least one other constituent by a binding agent (para. 0029, the polylactic acid fibres) and where the binding agent is a fibrous material (para. 0029, the polylactic acid fibres), and said fibrous material comprises 10-100% by weight of poly lactic acid or modified polylactic acid of a weight of the fibrous material (para. 0025,0029).  
	However, Noordegraaf et al. do not specifically teach said fibrous material comprises at least 50% by weight of poly lactic acid or modified polylactic acid of a weight of the fibrous material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ at least 50% by weight of poly lactic acid in the structure of Noordegraaf et al., since it has been held that where routine testing and general experimental conditions are present, discovering the 
For claim 2, Noordegraaf et al. teach the range of 10-100% wt. in para. 0025 but is silent about wherein an amount of the fibrous material is maximally 30% by weight of a weight of the growth medium.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ an amount of the fibrous material is maximally 30% by weight of a weight of the growth medium in the structure of Noordegraaf et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much “airiness” the user desired for the plants and seeds that are being grown, see para. 0025 of Noordegraaf) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 3, Noordegraaf et al. teach wherein the fibrous material is at least partly biodegradable and wherein the binding agent is selected from the following: poly ethylene glycol, poly-c-caprolactone, poly hydroxyalkanoate, hemp, flax, coconut fibres, naturally occurring fibres naturally occurring fibres coated with polymer, starch, starch based fibres, cellulose, cellulose based fibres, fibres consisting of carbohydrate monomers, dimers or oligomers, and co-polymer fibres of mixtures of non- biodegradable and biodegradable components or fully biodegradable components (para. 0027,0031,0032, note that the polylactic acid fibres can be mix with any one of the ingredients listed in these paragraphs, and within the scope of “comprising” as 
For claim 4, Noordegraaf et al. teach wherein the fibrous material further includes dyed fibres (para. 0032, the colorants; also, note that the polylactic acid fibres can be mix with any one of the ingredients listed in para. 0027,0031,0032, and within the scope of “comprising” as claimed, any one or more of the ingredients as listed can be considered together as a fibrous binding agent).  
For claim 5, Noordegraaf et al. teach wherein the fibrous material is a mixture of fibres where at least one of the fibres is one of the following: poly ethylene glycol, poly-c-caprolactone, poly lactic acid, modified poly lactic acid, poly hydroxyalkanoate, hemp, flax, coconut, fibres, naturally occurring fibres, naturally occurring fibres coated with one or more types of polymer, starch and starch based fibres, cellulose, 
For claim 10, Noordegraaf et al. teach a method of preparing a self-supporting structure, said structure comprising a growth medium constituted of a plurality of singular constituents (para. 0031,0032), where each of 4the singular constituents are bonded to at least one other constituent by a binding agent (para. 0029, the polylactic acid fibres) and where the binding agent is the fibrous material (para. 0029, the polylactic acid fibres), and said fibrous material comprises 10-100% by weight of poly lactic acid or modified polylactic acid of a weight of the fibrous material (para. 0025,0029), and said method comprising the steps of mixing the fibrous material and 
However, Noordegraaf et al. are silent about said fibrous material comprises at least 50% by weight of poly lactic acid or modified poly lactic acid of a weight of the fibrous material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fibrous material comprises at least 50% by weight of poly lactic acid or modified poly lactic acid of a weight of the fibrous material in the method of Noordegraaf et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much “airiness” the user desired for the plants and seeds that are being grown, see para. 0025 of Noordegraaf) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 11, Noordegraaf et al. teach the substrate can be prepared in the form of a pot or plate (para. 0019) but are silent about where the fibrous material and the growth medium are mixed by hand followed by shaping into the shape of a structure being either a plug, a mat, a block, a pot.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fibrous material In re Venner, 120 USPQ 193 (CCPA 1958).
For claim 12, Noordegraaf et al. teach the mixing step being carried out at a temperature (para. 0042, note that although this paragraph discusses the temperature for the polylactic acid in particulate form, it would be the same for the fibres form per para. 0029 because the structure goes through the same process of mixing and making the substrate) but are silent about the temperature being between 0-50° C., preferably 10-30 C.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the temperature of Noordegraaf et al. be between 0-50° C., preferably 10-30 C., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 16, Noordegraaf et al. are silent about wherein the fibrous material comprises at least 70% of weight of poly lactic acid or modified poly lactic acid of the weight of the fibrous material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fibrous material of Noordegraaf be comprised of at least 70% of weight of poly lactic acid or modified poly lactic acid of the weight of the fibrous material, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable 
For claim 17, Noordegraaf et al. are silent about wherein the fibrous material comprises at least 80% by weight of poly lactic acid or modified poly lactic acid of the weight of the fibrous material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fibrous material of Noordegraaf et al. be comprised at least 80% by weight of poly lactic acid or modified poly lactic acid of the weight of the fibrous material, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much “airiness” the user desired for the plants and seeds that are being grown, see para. 0025 of Noordegraaf) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al. (as above) in view of Kosinski et al. (US 20090019765 A1).
 For claim 7, Noordegraaf et al. are silent about wherein the fibrous material is coated with at least one component requiring addition of a curable agent to obtain desired properties as a binding agent, where the curable agent binds to at least the fibrous material or to the fibrous material and the growth medium and wherein the curable agent contains at least one or more of the following reactive chemical groups: amines, imines, carboxylic acids, thiols, and oxiranes.  
Kosinski et al. teach a plant growth medium comprising a fibrous material is coated with at least one component requiring addition of a curable agent to obtain desired Kosinski et al., since it has been held to be within the general skill of a worker in the art to select a known material/chemical compound on the basis of its suitability for the intended use (for better adhesive, para. 0042 of Kosinski) as a matter of obvious choice. In re Leshin, 125 USPQ 416.
For claim 14, Noordegraaf et al. are silent about where the growth medium and the fibrous material are mixed in a wet state by applying jet streams followed by drying and shaping of the mixed growth medium and fibrous material or alternatively followed by shaping and drying.  
In addition to the above, Kosinski et al. teach the growth medium and the fibrous material are mixed in a wet state by applying jet streams (para. 0026) followed by drying (para. 0042) and shaping (para. 0043, among other paragraphs throughout the publication) of the mixed growth medium and fibrous material or alternatively followed .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al. in view of Hurley et al. (WO 2004/098270 A1, as cited on form PTO-1449).
For claim 8, Noordegraaf et al. are silent about wherein the fibrous material comprises fibres with a denier value below 40.
Hurley et al. teach a self-supporting plug structure configured germinating seeds and plant growth and which comprises a growth medium constituted of a plurality of singular constituents (pages 3 & 5, such as cellulose fibers, bicomponent binder fibers, second binder, adjuvant, at least one conventional plant growth medium), where each of the singular constituents are bonded to at least one other constituent by a binding agent and where the binding agent is a fibrous material (binding agent can be the bicomponent binder fibers, the second binder, and/or the conventional plant medium that is coconut fiber or the foam on page 8, line 26); wherein the fibrous material comprises fibres with a denier value below 40 (page 7, lines 1-9,24-30 of Hurley). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fibrous material of Noordegraaf be comprised of fibres with a denier value below 40 as taught by Hurley et al., since it has been held that where routine testing and general .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al. (as above) in view of Teichmann (US 5209014 A).
For claim 13, Noordegraaf et al. teach where the growth medium and the fibrous material are added to a container (implied in Noordegraaf et al. that the ingredients are placed in some sort of container so as to mix them together) and mixed through (as stated in the above). However, Noordegraaf et al. are silent about stirring with one or more stirrers that are made from or coated with a material with surface tension preferably below 40 dyn/cm, more preferably below 35 dyn/cm.  
Teichmann teaches molds for growing of seedlings comprising a growth medium and other ingredients being added to a container and mixed through stirring with one or more stirrers (17). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a stirrer as taught by Teichmann in the method of Noordegraaf et al. to perform the step of stirring with one or more stirrers, in order to provide a more even mixing of the ingredients by using the stirrers. 
Noordegraaf et al. as modified by Teichmann are silent about the one or more stirrers that are made from or coated with a material with surface tension preferably below 40 dyn/cm, more preferably below 35 dyn/cm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al. (as above) in view of Koetsch (US 8011134 B2).
 	For claim 15, Noordegraaf et al. are silent about where the growth medium and fibrous material are provided in dry or neutral humidity state and are mixed in a chamber by applying air convection through the chamber.
 	Koetsch teaches hydroponic material for growing plant comprising a growth medium having various ingredients that are provided in dry or neutral humidity state and are mixed in a chamber by applying air convection through the chamber (abstract and claim 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the growth medium and fibrous material of Noordegraaf et al. be provided in dry or neutral humidity state and are mixed in a chamber by applying air convection through the chamber as taught by Koetsch in order to provide better absorbency or wicking action of liquid for the structure or substrate. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al. as modified by Kosinski et al. as applied to claims 1,7 above, and further in view of Hurley et al. (WO 2004/098270 A1, as cited on form PTO-1449).

Hurley et al. teach a self-supporting plug structure configured germinating seeds and plant growth and which comprises a growth medium constituted of a plurality of singular constituents (pages 3 & 5, such as cellulose fibers, bicomponent binder fibers, second binder, adjuvant, at least one conventional plant growth medium), where each of the singular constituents are bonded to at least one other constituent by a binding agent and where the binding agent is a fibrous material (binding agent can be the bicomponent binder fibers, the second binder, and/or the conventional plant medium that is coconut fiber or the foam on page 8, line 26); wherein the fibrous material comprises fibres with a denier value below 25 (page 7, lines 1-9,24-30 of Hurley). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the fibrous material of Noordegraaf be comprised of fibres with a denier value below 25 as taught by Hurley et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (for a better bonding of the fibers with less material of fibers being used) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments with respect to claims 1-5,7,8,10-17,19 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889.  The examiner can normally be reached on 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643